        Case 2:18-cv-00743-RAJ Document 42 Filed 04/28/20 Page 1 of 1


                    UNITED STATES COURT OF APPEALS
                                                                         FILED
                           FOR THE NINTH CIRCUIT
                                                                          APR 28 2020
                                                                      MOLLY C. DWYER, CLERK
RENTBERRY, INC., a Delaware                     No.    19-35308        U.S. COURT OF APPEALS

corporation; DELANEY WYSINGLE, an
individual,                                     D.C. No. 2:18-cv-00743-RAJ
                                                Western District of Washington,
                Plaintiffs-Appellants,          Seattle

 v.                                             ORDER

CITY OF SEATTLE, a Washington
municipal corporation,

                Defendant-Appellee.

Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.

      Appellants’ Motion for Supplemental Briefing on Mootness (Dkt. No. 46) is

hereby GRANTED. Appellants shall file their brief not exceeding 3600 words on

or before May 28, 2020. Appellees shall file an answering brief not exceeding

3600 words on or before June 29, 2020. Appellants may then file a reply brief not

exceeding 1800 words on or before July 13, 2020.

      In particular, the parties should address whether Appellants have “a

reasonable expectation that [the City of Seattle] will reenact the challenged

provision or one similar to it,” Bd. of Trustees of Glazing Health & Welfare Tr. v.

Chambers, 941 F.3d 1195, 1199 (9th Cir. 2019) (en banc), as well as the impact of

the Supreme Court’s recent decision in New York State Rifle & Pistol Ass’n v. City

of New York, 590 U.S. ____ (2020).
